 

Case_9:19-cv-81160-RS_ Document 158-2_ Entered on ELSD Docket 02/18/2020 _ Page 1of 3

 

 

 

 

EXHIBIT B

 

 

 

 

 

 

 

 

 
Case 9:19-cv-81160-RS Document 158-2 Entered on FLSD Docket 02/18/2020 Page 2 of 3

Apple Leadership

Executive Profiles

 

Tim Cook Katherine Adams Eddy Cue Craig Federighi
CEO Senior Vice President and Senior Vice President Senior Vice President
General Counsel Internet Software and Software Engineering
Services

  

John Giannandrea Sabih Khan Luca Maestri Deirdre O’Brien
Senior Vice President Senior Vice President Senior Vice President and Senior Vice President
Machine Learning and Operations Chief Financial Officer Retail + People

Al Strategy
Case 9:19-cv-81160-RS Document 158-2 Entered on FLSD Docket 02/18/2020 Page 3 of 3

  

Dan Riccio Philip W. Schiller Johny Srouji Jeff Williams
Senior Vice President Senior Vice President Senior Vice President Chief Operating Officer
Hardware Engineering Worldwide Marketing Hardware Technologies

  

Lisa Jackson Isabel Ge Mahe Tor Myhren Adrian Perica
Vice President Vice President and Managing Vice President Vice President
Environment, Policy and Director of Greater China Marketing Communications Corporate Development

Social Initiatives

Board of Directors

Arthur D. Levinson, Ph.D. James A. Bell Tim Cook Albert Gore Jr. A
Chairman of the Board, Apple Former CFO and Corporate CEO Former Vice President of
Former Chairman and CEO President Apple the United States
Genentech The Boeing Company

Andrea Jung a Ronald D. Sugar, Ph.D. Susan L. Wagner

President and CEO Former Chairman and CEO Co-Founder and Director

Grameen America, Inc. Northrop Grumman BlackRock

Apple Media Helpline

(408) 974-2042
media-help@apple.com
